DETAILED ACTION

Claim Objections
Claim 1 is objected to because of the following informalities:  In line 6, delete “the” which preceded “polymerization” as there is insufficient antecedent basis for the term “the polymerization”.  Note that line 3 describes copolymerizing ethylene with one or more C4-C8 alpha olefins.  

Claim 1 is objected to because of the following informalities:  In lines 9 and 10, please replace “Cross Fractionation Chromatography” with “cross fractionation chromatography”.  

Claim 1 is objected to because of the following informalities:  In line 11, please replace “the weight” with “a weight”.  

Claim 1 is objected to because of the following informalities:  In line 11, please replace “Room Temperature” with “room temperature”.  

Claim 1 is objected to because of the following informalities:  In line 12, please replace “the ratio” with “a ratio”.  

Claim 1 is objected to because of the following informalities:  In line 13, please replace “the sum of the total peak areas of the” with “a sum of total peak areas of”.  

Claim 1 is objected to because of the following informalities:  In line 14, please replace “the sum of the” with “a sum of”.  

Claim 1 is objected to because of the following informalities:  In line 16, please replace “the weight” with “a weight”.  

Claim 1 is objected to because of the following informalities:  In line 16, please replace “the Fraction” with “a fraction”.  

Claim 1 is objected to because of the following informalities:  In line 17, please replace “the ratio” with “a ratio”.  

Claim 1 is objected to because of the following informalities:  In line 18, please replace “the sum of the total peak areas of the” with “a sum of total peak areas of”.  

Claim 1 is objected to because of the following informalities:  In line 20, please replace “the weight” with “a weight”.  

Claim 1 is objected to because of the following informalities:  In line 20, please replace “the Fraction” with “a fraction”.

Claim 1 is objected to because of the following informalities:  In line 21, please replace “the ratio” with “a ratio”.  

Claim 1 is objected to because of the following informalities:  In line 22, please replace “the sum of the total peak areas of the” with “a sum of total peak areas of”.  

Claim 2 is objected to because of the following informalities:  In line 1, please replace “CCD” with “comonomer composition distribution (CCD)” so that format is consistent with that recited in lines 9 and 10 of the independent claim.  

Claim 2 is objected to because of the following informalities:  In line 2, please replace “TREF” with “temperature rising elution fractionation (TREF)”.  

Claim 3 is objected to because of the following informalities:  In lines 1 and 2, please replace “Gel Permeation Chromatography” with “gel permeation chromatography”.  

Claim 3 is objected to because of the following informalities:  In line 5, please replace “the curve” with “a curve”.  

Claim 4 is objected to because of the following informalities:  In line 2, please replace “Crystallization Elution Fractionation” with “crystallization elution fractionation”.  

Claim 4 is objected to because of the following informalities:  In line 3, please replace “the room” with “a room”.  

Claim 4 is objected to because of the following informalities:  In lines 4 and 5, please replace “the sum of the total peak areas of the” with “a sum of total peak areas of”.  

Claim 4 is objected to because of the following informalities:  In lines 5 and 6, please replace “the sum of the total peak areas of the” with “a sum of total peak areas of”.  

Claim 4 is objected to because of the following informalities:  In line 7, please replace “the fraction” with “a fraction”.  

Claim 4 is objected to because of the following informalities:  In lines 7 and 8, please replace “the sum of the total peak areas of the” with “a sum of total peak areas of”.  

Claim 4 is objected to because of the following informalities:  In line 9, please replace “the fraction” with “a fraction”.  

Claim 4 is objected to because of the following informalities:  In line 10, please replace “the sum of the total peak areas of the” with “a sum of total peak areas of”.  

Claim 10 is objected to because of the following informalities:  In line 1, please replace “the molecular” with “a molecular”.  

Claim 16 is objected to because of the following informalities:  Please replace “Al/Ti” with Al:Ti” so that format is consistent with that recited in line 7 of the independent claim.  

Claim 18 is objected to because of the following informalities:  In line 3, please replace “the group” with “a group”.  

Claim 18 is objected to because of the following informalities:  In line 4, please replace “mmole of the” with “mmole of an”.  

Claim 18 is objected to because of the following informalities:  In line 5, please replace “the silica” with “a silica”.  
Claim 18 is objected to because of the following informalities:  On page 38, line 1, please replace “the supernatant” with “a supernatant”.  

Claim 18 is objected to because of the following informalities:  On page 38, line 3, please replace “and magnesium” with “or magnesium”.  

Claim 18 is objected to because of the following informalities:  On page 38, line 5, please replace “and titanium” with “or titanium”.  

Claim 18 is objected to because of the following informalities:  On page 38, line 8, please replace “the solid” with “a solid”.  

Claim 18 is objected to because of the following informalities:  On page 38, line 10, please replace “RMgX and” with “RMgX,”.  

Claim 18 is objected to because of the following informalities:  On page 38, line 14, please replace “the solid” with “a solid”.  

Claim 18 is objected to because of the following informalities:  On page 38, line 24 (section (g)), please replace “the solid” with “a solid”.  

Claim 18 is objected to because of the following informalities:  On page 38, line 26, please replace “the solid” with “a solid”.  

Claim 18 is objected to because of the following informalities:  On page 38, line 27, please replace “the solid” with “a solid”.  

Claim 18 is objected to because of the following informalities:  On page 38, line 29, please replace “the dry” with “a dry”.  

Claim 19 is objected to because of the following informalities:  In line 1, please insert “Ti-containing Ziegler-Natta” prior to “procatalyst”.

Claim 19 is objected to because of the following informalities:  In line 2, please replace “resulted” with “results”.  
Claim 19 is objected to because of the following informalities:  In line 10, the adjective “each”, which precedes “peak” is superfluous and may be deleted (two occurrences).  

Claim 19 is objected to because of the following informalities:  In line 11, the adjective “each”, which precedes “peak” is superfluous and may be deleted.

Claim 20 is objected to because of the following informalities:  In line 1, please replace “claims” with “claim”.

Claim 20 is objected to because of the following informalities:  In line 1, please insert “Ti-containing Ziegler-Natta” prior to “procatalyst”.

Claim 20 is objected to because of the following informalities:  In line 5, delete “such as chlorine”.

Claim 20 is objected to because of the following informalities:  In line 7, please insert “Ti-containing Ziegler-Natta” prior to “procatalyst”.

Claim 22 is objected to because of the following informalities:  In line 9, please replace “Gel Permeation Chromatography” with “gel permeation chromatography”.  

Claim 22 is objected to because of the following informalities:  On page 40, line 3, please replace “the curve” with “a curve”.  

Claim 23 is objected to because of the following informalities:  In lines 2 and 3, please replace “Cross Fractionation Chromatography” with “cross fractionation chromatography”.  

Claim 23 is objected to because of the following informalities:  In line 4, please replace “the weight” with “a weight”.  

Claim 23 is objected to because of the following informalities:  In line 4, please replace “Room Temperature” with “room temperature”.  

Claim 23 is objected to because of the following informalities:  In line 5, please replace “the ratio” with “a ratio”.  

Claim 23 is objected to because of the following informalities:  In line 6, please replace “the sum of the total peak areas of the” with “a sum of total peak areas of”.  

Claim 23 is objected to because of the following informalities:  In line 7, please replace “the sum of the total peak areas” with “a sum of total peak areas”.  

Claim 23 is objected to because of the following informalities:  In line 9, please replace “the weight” with “a weight”.  

Claim 23 is objected to because of the following informalities:  In line 9, please replace “the Fraction” with “a fraction”.  

Claim 23 is objected to because of the following informalities:  In line 10, please replace “the ratio” with “a ratio”.  

Claim 23 is objected to because of the following informalities:  In line 11, please replace “the sum of the total peak areas of the” with “a sum of total peak areas of”.  

Claim 23 is objected to because of the following informalities:  In line 13, please replace “the weight” with “a weight”.  

Claim 23 is objected to because of the following informalities:  In line 13, please replace “the Fraction” with “a fraction”.  

Claim 23 is objected to because of the following informalities:  In line 14, please replace “the ratio” with “a ratio”.  

Claim 23 is objected to because of the following informalities:  In line 15, please replace “the sum of the total peak areas of the” with “a sum of total peak areas of”.  

Claim 24 is objected to because of the following informalities:  In line 1, please replace “CCD” with “comonomer composition distribution (CCD)” so that format is consistent with that recited in lines 9 and 10 of the independent claim.  

Claim 24 is objected to because of the following informalities:  In line 2, please replace “TREF” with “temperature rising elution fractionation (TREF)”.  

Claim 25 is objected to because of the following informalities:  In lines 1 and 2, please replace “Gel Permeation Chromatography” with “gel permeation chromatography”.  

Claim 25 is objected to because of the following informalities:  On page 41, line 1, please replace “the curve” with “a curve”.  

Claim 26 is objected to because of the following informalities:  In line 2, please replace “Crystallization Elution Fractionation” with “crystallization elution fractionation”.  

Claim 26 is objected to because of the following informalities:  In line 3, please replace “the room” with “a room”.  

Claim 26 is objected to because of the following informalities:  In lines 4 and 5, please replace “the sum of the total peak areas of the” with “a sum of total peak areas of”.  

Claim 26 is objected to because of the following informalities:  In lines 5 and 6, please replace “the sum of the total peak areas of the” with “a sum of total peak areas of”.  

Claim 26 is objected to because of the following informalities:  In line 7, please replace “the fraction” with “a fraction”.  

Claim 26 is objected to because of the following informalities:  In lines 7 and 8, please replace “the sum of the total peak areas of the” with “a sum of total peak areas of”.  

Claim 26 is objected to because of the following informalities:  In line 9, please replace “the fraction” with “a fraction”.  

Claim 26 is objected to because of the following informalities:  In line 10, please replace “the sum of the total peak areas of the” with “a sum of total peak areas of”.  

Claim 32 is objected to because of the following informalities:  In line 1, please replace “the molecular” with “a molecular”.  

Allowable Subject Matter
The present invention is drawn to a composition comprising a copolymer of ethylene and one or more C4-C8 alpha olefins, wherein the composition satisfies one or more of the following as determined by cross fractionation chromatography (CFC):  (i) a weight average molecular weight of a room temperature soluble fraction, eluted at 35 ºC to 40 ºC, is at least 70 KDa, and a ratio Sx1/Stotal  is 0.35 or less, wherein Sx1 is a sum of total peak areas of components that are eluted at 35 ºC to 40 ºC and Stotal is a sum of total peak areas of components that are eluted at 0 to 120 ºC,  (ii) a weight average molecular weight of a fraction eluted at 43 ºC to 79 ºC ranges from 140 kDa to 1750 kDA, and a ratio Sx2/Stotal is 0.43 or more, where Sx2 is a sum of total peak areas of components that are eluted at 43 ºC to 79 ºC, and (iii) a weight average molecular weight of a fraction eluted at 82 ºC to 120 ºC ranges from 1800 kDa to 3600 kDa and a ratio Sx3/Stotal ranges from 0.20 to 0.28, where Sx3 is a sum of total peak areas of components that are eluted at 82 ºC to 120 ºC.  
Another embodiment is process for producing the composition comprising copolymerizing ethylene and one or more C4-C8 alpha olefins in the presence of a procatalyst and an alkylaluminum cocatalyst, wherein the procatalyst is a Ti-containing Ziegler-Natta procatalyst, wherein a molar ratio of Al:Ti ranges from about 0.5 to about 50.0.
Subject of instant claim is patentably distinct over the closest reference, Garoff et al. (EP 2 246 369).  Reference teaches a Ziegler-Natta catalyzed linear low density polyethylene (copolymer of ethylene and C4-C10 alpha olefin) having:  (i) a weight average molecular weight of at least 200,000, as determined by GPC (ii) an amorphous fraction soluble at room temperature below 30 ºC of at most 10 wt % and a fraction crystallizing between 60-75 ºC of at least 35 wt %, as determined by CRYSTAF (iii) at least 70 wt % of a crystallizing component having an elution temperature range from 60 ºC to 94 ºC and less than 10 wt % of a crystallizing component having an elution temperature range from 30 ºC to 60 ºC, as determined by TREF, (iv) a substantially constant short chain branching profile or a reverse short chain branching profile across a molecular weight distribution, as determined by GPC-FTIR.  Reference does not teach the composition or the method of producing the composition of instant claims.  



Conclusion
Pending claims 1-35 are not in condition for allowance.  Claims 1-4, 10, 16, 18-20, 22-26 and 32 will be allowable upon minor revisions to obviate claim objections, supra.  For purposes of filling out PTO-326, status of remaining claim is listed as “objected to”.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        October 18, 2022